                                         Case 1:17-cr-00137-JGI< Document 376 Filed 12/20/19 Page 1 of 2
                                                                JAMES        Ko USO OROS
                                                                       ATTOF/Nl:Y AT LAW

                                                                                -~·
                                                 260 Matlison Avenue, 22nd floo1· • N<..-w Yurk, NY l 0016
JA:-11;s Km •so11Ros                                     212 •532 • 1934 / 212 •532 • 1939 fax                                 Ev.\N M. Ru1·K
 F,'l'Nlllllo:   1., l'ij1>1('U'J\.1.                                                                                           ~tl-\'1..,,l>!' ,.\~;,._,\"l.\11•
                                                              E-mail: James@kousouros1aw.com
                                                                                                                                E:-IMA         J. Col.I'.
                                                                                                                                 Lr,',1~ At:1,;r,1.i.:1
                                                                                         December 20, 2019
                  Via ECF
                  Hon. John G. Koeltl                                                      USDC SONY
                  United States District Judge                                             DOCUMENT
                  Daniel Patrick Moynihan                                                  ELECTRONICALLY FILED
                  United States Courthouse                                                 DOC#
                                                                                           oA1E F-,L-E_.o_:-_-,.1d-•:l--o--;-/"1'f-··
                  500 Pearl Street
                  New York, NY 10007-1312

                                        Re:    United States v. Fawad Hameedi {l 7-CR-131)
                  Dear Judge Koeltl,
                         This letter is respectfully submitted to request that the Court issue an Order modifying
                  Fawad Hameedi's bail conditions to permit him to travel to the Northern District of New York,
                  without first obtaining a Court Order. Under Mr. Hameedi's current bail conditions, he is only
                  permitted to travel within the Southern and Eastern Districts of New York and the District of
                  Connecticut. (Attached hereto as Exhibit A, is a copy of Mr. Hameedi's Appearance Bond).
                         Mr. Hameedi's brother and nephew live in Albany, a county within the Northern District
                  of New York. As the Court is aware, Mr. Hameedi's nephew Ibrahim, was recently hospitalized
                  following a series of seizures. Since this, Ibrahim has undergone a series of tests which have raised
                  concerns. Mr. Hameedi would like to be able to travel to Albany to assist his brother with Ibrahim's
                  appointments and in the case of an emergency.
                        Pretrial Services Officer Lea Harmon and Assistant United States Attorney David
                  Abramowicz consent to the instant request.

          /l           As such, Mr. Hameedi respectfully requests that the Court issue an Order modifying the
             \ conditions of his release to include travel to the Northern District of New York.

                                        Thank you for your courtesy and consideration.

                                                                                         Respectfully Submitted,

                                          APPLICATION GRANTED                            ____Isl_ _ __
                                              SO ORDERED
                                                                                         James Kousouros, Esq.
t
             Case 1:17-cr-00137-JGK Document 376 Filed 12/20/19 Page 2 of 2



    c.c.
    Kristy Greenberg,
    David Abramowicz,
    Michael Neff,
    Assistant United States Attorneys

    Lea Harmon,
    United States Pretrial Services Officer




                                                                              I
                                                                              I
                                                                              I
                                                                              i
                                     UNITED STATES DISTRICT C
                                                                    for the
                                                   Southern      District of New York
                   United States of America                             )
                                v.                                      )
                                                                        )      Case No.        17 CR 137
                                                             )
          _____F~~AQ!!A_M~E_!>l_                       -----)
                            Defendant

                                                         APPEARANCE BOND

                                                         Defendant's Agreement
I,    _ _ _ _ ___ F~~A_!) tI~~~D_! _ _ _ _ _ _ _ (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( [81 ) to appear for court proceedings;
            ( [81 ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( [gJ ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               Type of Bond
( 1Z! ) (I) This is a personal recognizance bond.
( D ) (2)     This is an unsecured bond of$

(   ~   ) (3) This is a secured bond of$         _1~0!9(!_0~0- ________ , secured by:

         ( 0 ) (a)    $ _ _ __ _ _ _ _           _ _,   in cash deposited with the court.

         ( [81 ) (b) the agreement of the defendant and each surety to forfeit the fpllowing cash or other property
                 (describe the cash or other properly, including claims on /I-such as a lien. mortgage, or loan - and attach proof of
                 ownership and value):
                 _3~ ~~lV!_f~~L_L~~; ~J~~~_Y!L~~,~~ !_1~0! ____________________________ _
                 ---------------------------------------------------
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

          ( 0 ) (c) a bail bond with a solvent surety (attach q copy of the bail bond, or describe it and Identify the surety):
                - ---- ---------------------------------------------
                . - - - - - - - - - - - - - - - - - - - - - - - ... - - - - - - - - - - - - - - ... - - - - - - - - - - - - - - -·
                 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - -- - - - - - - - - - - - -

                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                                                                                                                                    Page2

AO 98 (Rev 12/1 I) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant - and each surety- declare under penalty of perjury that:
          ( 1)    all owners of the property securing this appearance bond are included on the bond;
          (2)     the property is not subject to claims, except as described above; and
          (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
          while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.



 I, the defendant - and each surety-declare under penalty of perjury that this information is true. (See 28 U.S.C.§ I746.)


Date:
        - - 3/1/17
            ----                                               ~'----1....~1-D-e-ife-n-da_n_t_'s-sfg_n_a_tu-r~-F-A_W_A_D_HA_M_E_E_D_I- - - -




Surerr_lproperty owner -   Ha mrna                                              Surety/property owner - signature and date
3-\~\\-:t

Surety/property owner -                                                         Surety/property owner - signature and date



Surety/property owner -                                                         Surety/property owner - signature and date




Date:            3/1/17



Approved.

Date:            3/1/17
AO !99A (Rev 12/1 l) Order Setting Conditions of Release                                                                          Page I of_ _ _ _ Pages



                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                       Southern        District of        New York


                    United States of America                                     )
              ~                    v.                                            )
                  ~ Pl-..1\l>                                                    )        Case No.                17 CR 137
         _ _ __ _ _ ~~A~~~~I __                                                  )
                               Defendant                                         )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT JS ORDERED that the defendant's release is subject to these conditions:

( 1)   The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:              - - -    - - - - - - -·-   -   -- --   - - --   -   -   ---- --     --   --- - - - - - - -     - -   - - --- -
                                                                                                          Place

                                    ---    -- - - - - - - - - - - -     - -      - - - - -- - ---- -- - -           - -- -   --   - -   - - - - - -- - - - - - -
       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - - - - - - - - - .
                                                                                 Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
AO 1998 (Rev 12/1 I) Add1t1onal Conditions of Release                                                                                Page     of      . Pages
                                                   ADDITIONAL CONDITIONS OF RELEASE
          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below·

( D)       (6)   The defendant is placed in the custody of:
                 Person or organization
                 Address (only if above 1s an org;n,z~tt~n)- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ·
                 City and state                              ' - - - - - - - - - - - - - - - - ~ - - f e[ No. - - - - - - - - - - - - - - -
~ho agrees to (a) supervise the defendan( (b) use e-;ery effort to-;ss;r~ iiie -defendant;; app"eiuance at all court -p~ceedings~ and-(c) notify- th~ ;oii"rt
immediately 1fthe defendant violates a condition of release or is no longer m the custodian's custody.

                                                                         Signed; . _ _ _ _ __
                                                                                                     C11stod1an                                    Date
( 181 )     (7) The defendant must
          (181 ) (a) submit to supervision by and report for supervision to the _!'S.:' !~R__~~l!_L~~ P~~~!A_!. ~1:!P_!l:~V_J~~N_ ,
                      telephone number                             , no later than
          (•)     (b) continue or actively seek employment. -
          ( D ) (c) continue or start an education program.
          (181) (d) surrender any passport to          PRETRIAL SERVICES
          (181) (e) not obtain a passport or other 1n~teffiaiHnlai tiavCI doCuffiellt- - . . - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
          ( 181 ) (l) abide by the following restrictions on personal associat10n, residence, or travel. _s9~~H~~N_~N_!) _!l:~~T~~ D!S_T~I~rs _0£ __
                      NEW YORK, DISTRICT OF CONNECTICUT
          (• )                                                                                  a
                  (g) avoid ail contact, chrecily-orm-directlj; with any person-who-is-ormay-be victfuior-witness iii  the
                                                                                                                        investigationor prosecution, - - - -
                      mcludmg.

          (• ) (h)    get medical or psychiatric treatment: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

          (•)    (i) return-to-custody each - - - - - - - at - - - - -o..clock after being releasel at - - - - - - o'clock for employment, schooling,
                     or the followmg purposes: - - _- ~: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          (•)     (J) maintain residence-at-a halfway house or community corrections center.-as-th-e pretrialservices-office or supervising officer-consilers - -
                      necessary.
          (0)    (k) not possess a firearm, destructive device, or other weapon
          (0)     (I) not use alcohol ( D ) at all ( D ) excessively.
          (0)    (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                      medical practilloner
          (0)    (n) submit to testmg for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                      random frequency and may include urme testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited substance screenmg or testmg. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                      accuracy of prohibited substance screening or testmg.
          ( D)    (o) participate m a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                      supervismg officer
          (•)    (p} part1c1pate in one of the following location restriction programs and comply with its requirements as directed.
                      ( D) (1) Curfew. You are restricted to your residence every day ( 0) from _______ . to _______ , or ( D ) as
                                   directed by the pretrial services office or superv1smg officer; or
                      ( D) (1i) Home Detention. You arc restricted to your residence at all times except for employment, education, religious services,
                                  medical, substance abuse, or mental health treatment, attorney visits; court appearances, court-ordered obligations; or other
                                  activities approved in advance by the pretrial services office or supervising officer; or
                      ( D ) (111) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necess1t1es and
                                  court appearances or other activities spec1tically approved by the court
          (•)    (q) submit to location momtonng as directed by the pretrial services office or supervising officer and comply with all of the program
                      requirements and instructions provided.
                      ( 0 ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                             supervising officer.
          (D )   (r) report as soon as possible, to the pretnal services office or supervising officer, every contact with Jaw enforcement personnel, including
                     arrests, questioning, or traffic stops.
                           ADDITIONAL CONDITIONS OF RELEASE
(~) (s) $150,000 PERSONAL RECOGNIZANCE BOND; TO BE COSIGNED BY TWO FINANCIALLY RESPONSIBLE PERSONS;
        SECURED BY 38 ADMIRAL LANE, HICKSVILLE, NY 11801; TRAVEL RESTRICTED TO SDNY/EDNY /DCT;
        SURRENDER TRAVEL DOCUMENTS AND NO NEW APPLICATIONS; REGULAR PRETRIAL SUPERVISION; DEFT TO
        BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY 3/10/17; DEFT IS PROHIBITED
        FROM ENGAGING IN ANY INVASIVE MEDICAL PROCEDURES UNTIL FURTHER ORDER OF THE COURT. _
                      Case; 1:1. :1:"!-7:IB[)(Jl)ffiIHJGBi K D~ 31 Fifebll(])3JB'.Btm. 9 P~ 6 &fdD 9
AO I 99C (Rev 09/08) Advice of Penalties                                                                   Page      of        _ Pages

                                             ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:                          FA WAD HAMEEDI                                17 CR 137

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e, in addition to) to any other sentence you receive.
       lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killii;ig or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed, If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant
       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




DEFENDANT RELEASED


                                                                                         Cl(Y and State




                                                Directions to the United States Marshal

( ~) The defendant is ORDERED released after processing.
( (g!) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
       defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
       produced before the appropriate judge at the time and place specified.


Date: 3_!1Q. 7_
                                                                                   Judicial Officer's S1gna1ure
AO I 99C (Rev 09/08) Advice of Penalties                                                    Page-·---- of_      . Pages

                    DISTRIBUTION       COURT   DEFENDANT   PRETRIAL SERVICE   US ATTORNEY   U.S MARSHAL




                                                                                       TI1el3rnox
                                                                                       Manhattan
                                                                                       Westchester
                                                                                        ~and
                                                                                         Dutchess
                                                                                         Oramte
                                                                                         Putnam
                                                                                         suni-,,an


                                                                                  13R<lkh'n (~inrts C4>unlY)
                                                                                  QJeem (~ueem C4>Unb')
                                                                               Staten mam1 (1.i1cnme>na c«>unlYJ
                                                                                 L()ffll Island {Na.au & Suffolk)
                    -~~~-------
 DOCKET No. 17 Cr. 137                                            DEFENDANT Fawad Hameedi


AUSA Elisha Kobre                                                 DEF.'S COUNSEL             Wayne Gosnell
                                                                  Ill RETAINED      • FEDE~RA~L.._.D_..E,._FE       ER""'sU;•
                                                                                                            ...N"""D....              •. . P-RE-sE_NrM_E_N_T_ONL-v
                                                                                                                            . ...-c-JA-
•-------                       INTERPRETER NEEDED
                                                                               '21 DEFENDANT WAIVES PRETRIAL REPORT
D Rule 5 Ill Rule 9 D Rule S(c)(3) D Detention Hrg.                   DA TE OF ARREST _3~/J~/]_7_ _ __                               • VOL. SURR.
D Other:
                                                                      TIME OF ARREST . ,. 6. , ·0. , ,0_..a. .,m. . .__ _            • ON WRIT
               --------------                                         TIME OF PRESENTMENT 3:30 p,m.

                                                         BAIL DISPOSITION
                                                                                                                                      0   SEE SEP. ORDER
• DETENTION ON CONSENT W/0 PREJUDICE                             0 DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE     --------
 • DEF. RELEASED ON OWN RECOGNIZANCE
 Ill $150,000.00    PRB Ill Two   FRP
 • SECURED BY$_ _ _ _ _ CASH/PROPERTY: 38 Admiral Lane. Hicksville, NY 1I 801
•Ill TRAVEL  RESTRICTED TO SDNY/EDNY/District of Connecticut
     TEMPORARY ADDITIONAL TRAVEL UP=o=N=c=o=N~S~EN~T=O=F=A=U=S~A-&_AP_P_R_O_V_AL_O_F_P_RE_T_RI_A_L_S_E_R_V_I_CE_S_ _ __
Ill SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
'21 PRETRIAL SUPERVISION: '21 REGULAR • STRICT • AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
• DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
0 HOME INCARCERATION              O HOME DETENTION                O CURFEW              O ELECTRONIC MONITORING                              • GPS
• DEF.TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]                        •   DEF.TO CONTINUE OR START EDUCATION PROGRAM
• DEF.NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
• J)BF."TOBE DETAINED UNTIL ALL CONDITIONS ARE MET
EJ DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: 3/j0/20)7

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Defendant is prohibited from engaging in any invasive medical procedures until further order of the Court.




'21 DEF. ARRAIGNED; PLEADS NOT GUILTY                                            O CONFERENCE BEFORE D.J. ON _ _ _ __
• DEF. WAIVES INDICTMENT
~ SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316J(h)(7) UNTIL                             3/8/2017
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                    • DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                         • CONTROL DATE FOR REMOVAL: _ _ _ __
PRELIMINARY HEARING DATE: _ _ _ _ __                             • ON DEFENDANT'S CONSENT
DATE:        3/)/2017
                                                                           UNITED STATES
~ (ongmal)      - COURT FILE    .flliK - U S ATTORNEY'S OFFICE         YELLQ',Y -   U S MARSHAL                  QBfillli - PRETRIAL ERVICES AGENCY
Rc,'d 2016
...   '   'Ii   .,


   DOCKET No. ___1-'-7-=-C=r·-=-l;:;.,;37'---------                    DEFENDANT Fawad Hameedi

   AUSA Elisha Kobre                                                   DEF.'S COUNSEL Wayne Gosnell
                                                                       0   RETAINED    O FEDE-RAL_D_E-FE-ND-ER-S-<;0;=,-CJ-A--.,,0.,....P_RES_E_NTME
                                                                                                                                                __   NT_.-ONL-Y
   •-------                           INTERPRETER NEEDED
                                                                                    0 DEFENDANT WAIVES PRETRIAL REPORT
  D Rule 5           (Z] Rule 9   D Rule 5(c)(3) D Detention Hrg.           DATE OF ARREST ~3L~l~II~7 _ __                          DvoL.SURR.
   D Other:
                                                                            TIME OF ARREST 6·00 am                                  • ONWRlT
                     --------------                                         TIME OF PRESENTMENT 3:30 p.m.

                                                               BAIL DISPOSITION
                                                                                                         0 SEE SEP. ORDER
  0 DETENTION ON CONSENT W /0 PREJUDICE                               0 DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
  • DETENTION HEARING SCHEDULED FOR:
  • AGREED CONDITIONS OF RELEASE - - - - - - - -
  • DEF.RELEASED ON OWN RECOGNIZANCE
  0 $ 150.000.00                PRB    0 Two       FRP
  0 SECURED BY$ _ _ _ _ _ CASH/PROPERTY: 38 Admiral Lane. Hicksville. NY 11801
  121 TRAVEL RES1RICTED TO SDNY/EDNY/Djstrict of Connecticut
  0 TEMPORARY ADDITIONAL TRAVEL UP-O=N=C~O=N=S~E=NT=O=F=A~U=SA_&_AP_P-RO_V_AL_O_F_P_RE_T_RI_A_L_S_E_R_V_IC_E_S_ _ __
  0 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
  0 PRETRIAL SUPERVISION:                 '2[ REGULAR      •   STRICT       OAS DIRECTED BY PRETRIAL SERVICES
  0 DRUG TESTINGrrREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
 0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
 0 HOME INCARCERATION O HOME DETENTION O CURFEW O ELECTRONIC MONITORING O GPS
 0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
 0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
 0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
 O.,PEr.T0 BE DETAINED UNTIL ALL CONDITIONS ARE MET
 El DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ · · - - - -
 - - - - - - - - - - - - - - - - - - - · REMAINING CONDITIONS TO BE MET BY: 3/10/2017
 ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:
  Defendant is prohibited from engaging in any invasive medical procedures until further order of the Court.




 0 DEF. ARRAIGNED; PLEADS NOT GUILTY                          O CONFERENCE BEFORE D.J. ON _ __
 0 DEF. WAIVES INDICTMENT
 121 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL 3/8/2017
 For Rule 5(c)(3) Cases:
 • IDENTITY HEARING WAIVED                                           • DEFENDANT TO BE REMOVED
 0 PRELIMINARY HEARING IN SONY WAIVED                                0 CONTROL DATE FOR REMOVAL: - - - - -

 PRELIMINARY HEARING DATE: _ _ _ _ __                                • ON DEFENDANT'S CONSENT
 DATE: 3/1/2017
                                                                               UNITED STATES
 WJI,6 (original)- COURT FILE          llliK- US ATTORNEY'S OFFICE          Y.fil.1QYi - U S MARSHAL            .Q.&l;fill - PRETR !AL ERVICES AGENCY
 Rev'd 2016
